      Case 1:19-cv-00563-LG-RPM Document 28 Filed 09/14/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MARK BORDEN                                                          PLAINTIFF

v.                                                CAUSE NO. 1:19cv563-LG-RPM

HARRISON COUNTY                                                    DEFENDANT

                               FINAL JUDGMENT

      This matter is before the Court on submission of the [24] Proposed Findings

of Fact and Recommendation entered by United States Magistrate Judge Robert P.

Myers, Jr., entered in this cause on August 27, 2020. The Court, having adopted

said Proposed Findings of Fact and Recommendation as the finding of this Court by

Order entered this date, finds that this matter should be dismissed. Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 14th day of September, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
